61 F.3d 914
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Eleazar VILLEGAS, Plaintiff-Appellant,v.Theo WHITE, Warden; J. C. Walkley; K. Kukran; D. Greene,Correctional Sergeant; G. Greenfield, Defendants-Appellees.
No. 95-15485.
United States Court of Appeals, Ninth Circuit.
Submitted July 17, 1995.*Decided July 24, 1995.

Before:  FLETCHER, KOZINSKI and THOMPSON, Circuit Judges.


1
MEMORANDUM**


2
Eleazar Villegas, a California state prisoner, appeals pro se the district court's denial of his motion for a temporary restraining order and/or a preliminary injunction in his 42 U.S.C. Sec. 1983 action against correctional officers at California State Prison (CSP) - Sacramento.  We have jurisdiction pursuant to 28 U.S.C. Sec. 1292,1 and we affirm.  The district court properly denied Villegas's motion as moot because he is no longer incarcerated at CSP - Sacramento.  See Johnson v. Moore, 948 F.2d 517, 519 (9th Cir. 1991).


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 The district court's order is appealable to the extent that Villegas seeks review of the denial of a preliminary injunction.  See Religious Technology Center v. Scott, 869 F.2d 1306, 1307 (9th Cir. 1989)